         Case 1:20-cv-11889-MLW Document 51 Filed 01/22/21 Page 1 of 2
                                                                                                    1


                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                             CASE No. 1:20-CV-11889-MLW

Dr. SHIVA AYYADURAI                     )
            Plaintiff,                  )
                                        )
                 v.                     )
                                        )
WILLIAM FRANCIS GALVIN,                 )
MICHELLE K. TASSINARI,                  )
DEBRA O’MALLEY,                         )             JURY DEMANDED
AMY COHEN,                              )
NATIONAL ASSOCIATION OF )
STATE ELECTION DIRECTORS, )
all in their individual capacities, and )
WILLIAM FRANCIS GALVIN,                 )
in his official capacity as Secretary )
of State for Massachusetts,             )
                 Defendants.            )

                 EX PARTE MOTION TO CORRECT A SPELLING MISTAKE

In one of two documents filed yesterday, Plaintiff missed catching a scrivenor’s error before the

document was filed via ECF. He noticed it only in the filed document opposing Cohen’s

individual motion to dismiss. On page 2 of the Plaintiff’s opposition to NASED’s and Cohen’s

motion to dismiss, the phrase "undeniably unintentional" should read "undeniably intentional."

No other change is necessary.

        Plaintiff respectfully seeks the court’s leave to refile a corrected document. The corrected

document is attached to this motion.

        Respectfully submitted under the pains and penalties of perjury,
                                                      /s/ Dr. Shiva Ayyadurai
                                                      _____________________
                                                      Dr. Shiva Ayyadurai
                Date: January 22, 2020                Plaintiff, pro se
                                                      701 Concord Ave
                                                      Cambridge, MA 02138
                                                      Phone: 617-631-6874
                                                      Email: vashiva@vashiva.com
                                                 1
 Case 1:20-cv-11889-MLW Document 51 Filed 01/22/21 Page 2 of 2
                                                                                        2




                          CERTIFICATE OF SERVICE

Plaintiff certifies that he served this motion upon Defendants, via counsel, via ECF.

Respectfully submitted under the pains and penalties of perjury,
                                             /s/ Dr. Shiva Ayyadurai
                                             _____________________
       Date: January 22, 2020                Dr. Shiva Ayyadurai
                                             Plaintiff, pro se
                                             701 Concord Ave
                                             Cambridge, MA 02138
                                             Phone: 617-631-6874
                                             Email: vashiva@vashiva.com




                                         2
